It is ordered and adjudged by this court, that the judgment of said circuit court.be, and the same, is hereby affirmed on the ground only that paragraph six on page 225 of the printed record, while a fair statement of the law generally, is .not correct as applied to the facts and circumstances of-this case as disclosed by the evidence with respect to the confidential relation existing between the parties.
The question of the right to amend the bill of exceptions is not passed upon.
Spear, C. J., Price, Johnson and Donahue, JJ-, concur.